Broyles, C. J.
The defendant was convicted of the offense of making' whisky. His defense was an alibi, and the testimony in support thereof, had the jury believed it, would have authorized his acquittal. However, by their verdict, under a proper and unexcepted-to charge of the court on the subject of alibi, they evidently rejected that evidence, as, under the facts of the case, they had a right to do. The evidence connecting the accused with the offense charged was not wholly circumstantial, and was sufficient to authorize the verdict. The court did not err in overruling the motion for new trial containing the general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.